NO. 07-07-0470-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                NOVEMBER 30, 2007
                          ______________________________

                         SHANA LAYNE MILLER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 51,764-E; HONORABLE ABE LOPEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       In December 2005, appellant Shana Layne Miller plead guilty to possession of a

controlled substance. The court deferred adjudication of her guilt and placed appellant on

community supervision for a period of three years. The State filed a motion to adjudicate

her guilt earlier this year, and on October 11, 2007, appellant entered a plea of “true” to

violations alleged in the State’s motion. The trial court adjudicated appellant guilty of the

controlled substance offense and assessed punishment at eighteen months in a State Jail
Facility and a $500 fine. Imposition of this sentence was suspended and appellant again

was placed on community supervision for a period of three years.


       In a letter dated November 5, 2007, appellant indicated to the trial court her intent

to appeal. Although the letter expresses some ambivalence about appellant’s decision to

appeal the trial court’s order, we accepted it as appellant’s notice of appeal.1 Appellant’s

letter makes reference to her efforts to contact her court-appointed attorney following her

October 11 court appearance.2


       Given the foregoing, we now abate this appeal and remand the cause to the trial

court for further proceedings. On remand, the trial court shall utilize whatever means

necessary to determine the following:


       1. Whether appellant truly desires to prosecute the appeal;


       2. If so, whether appellant is indigent and entitled to appointed counsel; and



       1
        Appellant’s notice of appeal was not filed until November 15, 2007. The notice,
however, included a request for an extension of time that we find satisfies the requirements
of Texas Rule of Appellate Procedure 10.5(b)(2). Appellant’s notice of appeal is
considered timely filed pursuant to Rule of Appellate Procedure 26.3. We also are
provided the trial court’s certification that appellant has the right of appeal. Tex. R. App.
P. 25.2(d).
       2
        We assure the parties that by this order we express no conclusions concerning the
accuracy of appellant’s understanding of her counsel’s duties with regard to her appeal.
Nonetheless, we remind the parties of the provisions of Article 26.04(j)(2) of the Texas
Code of Criminal Procedure, which state that an appointed attorney shall represent the
defendant until charges are dismissed, the defendant is acquitted, appeals are exhausted,
or the attorney is relieved of his duties by the court or replaced by other counsel after a
finding of good cause is entered on the record. Tex. Code Crim. Proc. Ann. art. 26.04
(Vernon 2002). We have no indication that counsel has been relieved of his duties.

                                             2
       3. If so, whether appellant’s present counsel will pursue the appeal or the

appointment of new counsel is necessary.


       Should it be determined that appellant does want to continue the appeal and is

indigent, and that new counsel should be appointed, the trial court shall appoint new

counsel to represent appellant in this appeal. If new counsel is appointed, the name,

address, telephone number, and state bar number of newly appointed counsel shall be

included in an order appointing counsel. If necessary, the trial court shall execute findings

of fact, conclusions of law, and any necessary orders it may enter regarding the

aforementioned issues and cause its findings, conclusions, and orders, if any, to be

included in a supplemental clerk’s record. A supplemental reporter’s record of the hearing,

if any, shall also be included in the appellate record. Finally, the trial court shall file the

supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk

of this Court by December 31, 2007.


       It is so ordered.




                                                   Per Curiam




Do not publish.




                                              3